Hon. StanleyTimmins
CountyAttorney
HarrisonCounty
Marshall,Texas

Dear Sir:                 opinionx0. o-2301
                          Re: Authorityof Commissioners'Court
                              to remit penaltiesend interest.

In your letterof April 25th, 1940, you set forth facts showingthat
throughsome confusionbetween a landowuerand the FederalLand Bank,
perhapsthroughthe error of a representative  of tha FederalLend
Bank, the taxes on a piece of land were allowedto become delinquent.
You requastour opinionas to whether the Ccaaissioners'  Court of
HarrisonCountyhas the power or authorityto remit or csncelthe
penaltiesand interestaccruedon such delinquenttaxes.

It is unnecessaryfor us to attemptto ,determiue
                                              whether the Legislature
could constitutionallyconferupon Commissioners'Courts tha Bower to
remit the statutorypenaltiesand interestaccuringupon delinquent
advaloremtaxes. We have no st@uPaconferriugor purportingto
confersuch authority.

Art. 5, Sec. 18, of the State Constitution,providedthat the County
Conmissioners' Court "shallexercisesuch powers and Jurisdictionover
all countybusiness,as is conferredby this Constitutionand the
laws of the State, or an may be hereafterprescribed." Under this
sectionof the Constitutionit has been held and firmly established
that Commissioners' Court can exerciseonly such pavers as the
Constitutionitselfor the Legislaturehas conferredupon them.
Bland vs. Orr, 38 S. W. 558, Sup. Ct.; Slaughtervs. HardenanCo.
139 S. W. 662, error denied;Es parte Thomas,2 S. W. (2) 270,
Cr. Apps.; Landmanvs. State, 97 S. W. (2) 264, Civ. Apps.

In the Bland vs. Orr case, supra, it was held that a Coamissloners'
                                                                  .
Court has no power to compromisethe debt of a defaultingcounty
treasurerby acceptinga deed of land from a surety on his bond.

'In Ex parte Thouas,supra, it was held that a Commissioners'
                                                           Court
 could not remit a fine inflictedfor aggravatedassault.
Hon. StanleyTimmins,Page #2   (O-23@)



In Landmsnvs. State, supra,a Commissioners'   Court has employedan attorney
to bring a suit for the State and County,arisingout of the closingof
a countydepositorybank. The Commissioners'    Court agreed to pay the
attorneylO$ of the recoveryby the State. A recoveryof $22,500.00was
effected. The Legislaturegrantedthe attorneypermissionto sue. It
was held that the Conrmissioners'Court had acted withoutpower and recovery
was denied. Attentionis drewn to the fact that the State owns a share
in the penaltiesand interestin question.

That the powers of Commissioners'Courts are limitedto those givenby
the Constitutionor by statutewas affirmedin each of the above cases
and has been announcedin many others.

We are constrainedto advise,therefore,that in the case submitted,the
Commissioners' Court of HarrisonCounty is withoutpower or authority
to remit such penaltiesand interest.

                                  Yours very truly

                              AlTORNRYQXE3ALOPTRXAS

                              s/ GlennR. Lsvis



                               BY
                                 Glenn R. Lewis
                                     Assistant



APPROVEDMY 6, 1940
s/ GROVERSELLWS
FIRST ASSISTAlE
ATTORNEYGESEBAL

APPROVEDoPIRIoR~coMblMTER
BY B. W. B.